DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Pre-Appeal Brief Conference Request”, filed 02/16/2022, with respect to a lack of a rejection to limitation “multi-core optical fiber” in the independent claims, are found persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki, Auld, and Dao to meet the aforementioned limitation. 
While the prior art references of the 103 rejection are the same in the new grounds of rejection set forth in the current Office action below, the interpretation of Auld reference now more clearly addresses the limitation “multi-core optical fiber”. This new interpretation of Auld is bolded in the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 45-47, 49-53, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application 2013048864A awarded to Suzuki et al, hereinafter Suzuki in view of US Patent Application 20150011839 awarded to Auld et al, hereinafter Auld, further in view of US Patent Application 20140180264 awarded to Diao et al, hereinafter Diao. All paragraphs cited from Suzuki are from the attached English language translation. 
Regarding Claims 45 and 51, Suzuki teaches an illumination and multi-spot laser multiplexing system (Fig. 1) comprising: a laser source that emits a collimated laser light beam (Para. 0017, laser source 31 and collimating lens 51); a diffractive optical element (DOE)(DOEs 62) configured to receive the collimated laser light beam and to create a multi-spot laser pattern (Para. 0018); and an illumination system that emits substantially white light (Para. 0011,); a collimating lens that collimates the substantially white light received from the illumination system (plate 24, Para. 0011); a fiber optic cable port configured to couple with a multi-core optical cable fiber (emitting end 41 of optical fiber 40 attached to delivery unit 50, examiner notes that the port only has to be capable of coupling with a multi-core optical cable fiber, which any optical cable port is capable of doing); a condensing lens (projection lens 25); and a beamsplitter configured to reflect the multi-spot laser pattern towards the condensing lens and to transmit an illumination beam from collimating lens towards the condensing lens (dichroic mirror 56, Fig. 1), thereby multiplexing the multi-spot laser light beams and the illumination light beam (Fig. 1), wherein condensing lens is configured to focus the multiplexed multi-spot pattern of laser light beams and illumination beam onto an interface (contact lens CL) with the fiber optic cable port (laser from light source 31 travels through optical fiber 40, and therefore the port, to get to the condensing lens (projection lens 25). 
Suzuki does not teach wherein the system comprises a diffractive optical element (DOE) configured to receive the multiplexed laser light beam and illumination beam and to create a multi-spot laser pattern of laser light beams within the illumination beam, or wherein the condensing lens is configured to focus the multiplexed multi-spot pattern of laser light beams and the illumination beam onto an interface with the fiber optic cable port, or wherein the condensing lens is configured to focus the multiplexed multi-spot pattern of laser light beams and the illumination beam onto an interface of a proximal end of the multi-core optical fiber cable such that the illumination beam is propagated down an entire length of a first outer core of the multi-core optical fiber cable and such that each of the laser light beams in the multi-spot laser pattern of laser light beams propagate down an entire an length of one of a plurality of inner cores contained within the outer core. 
However, in the art of multiplexing ophthalmological laser systems, Auld teaches the usage of including illumination beams additionally multiplexed with the laser treatment and aiming beams (Para. 0058 discusses why multiplexing illumination onto a surgical site is wanted) by using a condensing lens (125 in Fig. 1 and Para. 0035) and a connector (150 in Fig. 1 and Para. 0035) to project the multiplexed light onto a multicore optical fiber (cross section of optical fiber 155 in Fig. 1 is illustrated as a multicore optical fiber in Fig. 8, Para. 0051). Auld further teaches the condensing lens being configured to focus the multiplexed multi-spot pattern of laser light beams and the illumination beam onto an interface with the fiber optic cable port, or wherein the condensing lens is configured to focus the multiplexed multi-spot pattern of laser light beams (Fig. 1, Para. 0036, “The resulting beam is attenuated by attenuator 120 and focused by condensing lens 125. The focused beam is directed through connector 150 and optical fiber 155 to vitrectomy probe 165 where it illuminates the inside of the eye as described below”). Further, in the art of multiplexing ophthalmological laser systems, Diao teaches the usage of an optical fiber to provide the multiplexed laser energy to the eye (Fig. 1, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki by Auld, i.e. by having Suzuki’s illumination system also go through Suzuki’s DOE apparatus based on the method of Auld onto a multicore optical fiber, for the predictable purpose of using the known technique of Auld to improve the multiplexing of the illumination beams of Suzuki with a reasonable expectation of success. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki by Diao, i.e. by placing the optical fiber after the diffractive optical element, as it is known in the art to do so as shown in Diao and would be obvious to try. Further, as Diao shows that this type of arrangement is possible, a rearrangement of parts is not inherently novel and does not constitute a nonobvious improvement over the prior art (MPEP 2144.04). 

Regarding Claim 46, Suzuki modified by Auld and Diao makes obvious the illumination and multi-spot laser multiplexing system of Claim 45, as set forth in the rejection to Claim 45 above, wherein the DOE is housed within a linear slide configured to alternatively position the DOE in a beampath of the collimated laser light beam (Para. 0018, “The motor 65 rotates and positions the disc 61 in accordance with a command from the control unit 70, and switches and arranges one of the plurality of DOEs 62 on the optical axis”).

Regarding Claim 47, Suzuki modified by Auld and Diao makes obvious the illumination and multi-spot laser multiplexing system of Claim 45, as set forth in the rejection to Claim 45 above, wherein the laser source, the DOE, the illumination system, the collimating lens, the fiber optic cable port, the beamsplitter, and the condensing lens are integrated within a surgical console configured to perform one or more ophthalmic procedures (delivery unit 50).

Regarding Claim 49, Suzuki teaches the illumination and multi-spot laser multiplexing system of Claim 45, as set forth in the rejection to Claim 45 above, wherein the beamsplitter reflects light in a first narrow band around 532 nm (Para. 0013) and wherein the beamsplitter transmits white light outside of the first narrow band and the second narrow band (Para. 0013). Suzuki does not explicitly teach wherein the beamsplitter reflects light in a second narrow band around 635 nm. 
However, Suzuki does teach the beamsplitter reflecting a red aiming beam. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki, i.e. by using the specific wavelength of 635 nm for the red aiming beam, as discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233], and Suzuki already teaches the usage of a red aiming beam. 

Regarding Claim 50, Suzuki modified by Auld and Diao makes obvious makes obvious the illumination and multi-spot laser multiplexing system of Claim 49, as set forth in the rejection to Claim 49. Suzuki further teaches wherein the laser source comprises a user-selectable laser source configured to alternatively emit laser light beams having a wavelength contained within at least one of two narrow bands of an electromagnetic spectrum of light that correspond to a surgical treatment beam having a wavelength substantially equal to 532 nm and to a surgical aiming beam having a wavelength substantially equal to 635 nm (Para. 0006 discusses the control capabilities of the device, Para. 0013 discusses usage of light at 532 nm, and Para. 0013 discusses the usage of a red aiming beam). 

Regarding Claim 52, Suzuki modified by Auld and Diao makes obvious the illumination and multi-spot laser multiplexing system of Claim 51, as set forth in the rejection to Claim 51. Suzuki further teaches wherein the DOE is housed within a linear slide configured to alternatively position the DOE in a beampath of the collimated laser light beam (Para. 0018, “The motor 65 rotates and positions the disc 61 in accordance with a command from the control unit 70, and switches and arranges one of the plurality of DOEs 62 on the optical axis”).

Regarding Claim 53, Suzuki modified by Auld and Diao makes obvious the illumination and multi-spot laser multiplexing system of Claim 51, as set forth in the rejection to Claim 51 above. Suzuki further teaches wherein the laser source, the DOE, the illumination system, the collimating lens, the fiber optic cable port, the beamsplitter, and the condensing lens are integrated within a surgical console configured to perform one or more ophthalmic procedures (delivery unit 50). 

Regarding Claim 55, Suzuki modified by Auld and Diao makes obvious the illumination and multi-spot laser multiplexing system of Claim 51, as set forth in the rejection to Claim 51 above. Suzuki further teaches wherein the beamsplitter reflects light in a first narrow band around 532 nm (Para. 0013) and wherein the beamsplitter transmits white light outside of the first narrow band and the second narrow band (Para. 0013). Suzuki does not explicitly teach wherein the beamsplitter reflects light in a second narrow band around 635 nm. 
However, Suzuki does teach the beamsplitter reflecting a red aiming beam. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Suzuki modified by Auld, i.e. by using the specific wavelength of 635 nm for the red aiming beam, as discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233], and Suzuki already teaches the usage of a red aiming beam. 

Regarding Claim 56, Suzuki modified by Auld and Diao makes obvious the illumination and multi-spot laser multiplexing system of Claim 55, as set forth in the rejection to Claim 55 above. Suzuki further teaches wherein the laser source comprises a user-selectable laser source configured to alternatively emit laser light beams having a wavelength contained within at least one of two narrow bands of an electromagnetic spectrum of light that correspond to a surgical treatment beam having a wavelength substantially  equal to 532 nm and to a surgical aiming beam having a wavelength substantially  equal to 635 nm (Para. 0006 discusses the control capabilities of the device, Para. 0013 discusses usage of light at 532 nm, and Para. 0013 discusses the usage of a red aiming beam). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000.
/JLM/Examiner, Art Unit 3792    
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792